Citation Nr: 1136897	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  07-26 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a right arm disorder.

4.  Entitlement to service connection for a left arm disorder.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a left knee disorder.

7.  Entitlement to service connection for a skin disorder.

8.  Entitlement to service connection for a headache disorder.

9.  Entitlement to service connection for a sinus disorder.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1992 to February 1999. 

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.

The issues of entitlement to service connection for a back disorder, bilateral knee disorder, and sinus disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, his current migraine headaches are related to service.  

2.  The Veteran does not have a current diagnosis of a right arm disorder.

3.  A left arm disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.

4.  A skin disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  Criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010). 

2.  A right arm disorder was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).

3.  A left arm disorder was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 11165107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

4.  A skin disorder was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As to the Veteran's claim of entitlement to service connection for migraine headaches, the Board is granting the benefit sought on appeal. As such, a discussion of VA's duties to notify and assist is not necessary.

Pertinent to the Veteran's increased rating claim, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, January 2006 and March 2006 letters, sent prior to the initial August 2006 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained, and the Veteran has not alleged receiving any private treatment for his arms or his skin disorder.  In this regard, the Board notes that the Veteran indicated that he recently moved to Nevada and began receiving VA treatment at the local facility; however, his representative specifically indicated in a May 2011 statement that such treatment was for his PTSD.  Additionally, the Veteran was provided a VA examination with respect to the claims decided herein in October 2007.  The Board finds that such examination and opinions proffered are adequate, as they are predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The opinions considered all of the pertinent evidence of record, to include VA and private treatment records, and the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  

Thus, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Headaches

The Veteran asserts that he suffers from a headache disorder that first manifested in service.  Specifically, he claims that he suffers from intermittent migraine headaches characterized by sensitivity to light, total disorientation, vomiting, and pressure in his ears.

The Veteran's July 1992 enlistment examination is negative for any complaints or clinical findings relating to headaches.  Subsequent service treatment records show that he received treatment for headaches in February 1995, November 1996, and June 1997, with assessments of rule out tension headache and migraine headache.  Also in October 1996 and November 1996, upon return from deployment, it was noted that the Veteran was taking prescription headache medication.  During separation examination in October 1998, the Veteran reported a history of frequent and severe headaches while deployed to Bosnia.  However, clinical evaluation of the head at separation was normal.

Post-service medical records are largely negative for complaints or clinical findings related to headaches.  However, the Board observes that a March 2005 medical record for treatment unrelated to headaches notes a past medical history to include headaches and current medications to include Excedrin Migraine.  Thereafter, a VA treatment noted dated in April 2007 notes a complaint of two severe headaches following sex, and a CT scan of the head was ordered.  Although the available VA medical records do not include the results of the April 2007 CT scan, a subsequent VA examination report notes that the findings were normal.

During VA examination in October 2007, the Veteran reported an onset of headaches in service, which were manifested by pain all over his head, throwing up, and, at times, bleeding from the nose.  His current headaches occurred less than once every two months with symptoms to include photophobia and sensitivity to sound.  He reported that he receives treatment for his headaches two to three times per year and, at the time of the examination, was taking Zoloft for headaches.  He reported that his last headache was in February 2007.  The examiner diagnosed history of migraine headaches and opined that it is less likely as not that the Veteran's migraine headaches were caused by or a result of service.  

Subsequent VA medical records dated to February 2010 are negative for complaints or clinical findings related to migraine headaches, or any other headache disorder.  However, in a March 2010 statement in support of his claim, the Veteran reported that he still suffers from the severe headaches that began in service, with the most recent one occurring a few weeks previously.

Based on the foregoing, when resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for migraine headaches is warranted.  Service treatment records document treatment for headaches and a diagnosis of migraine headache in service.  Furthermore, such records show that the Veteran was prescribed medication used to treat migraine headaches in service.  Moreover, he has provided competent lay testimony that he currently experiences migraine headaches and that he has experienced those headaches since service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds that the Veteran's lay statements regarding continuing symptoms are credible, especially in light of medical evidence dated in March 2005 that documents a history of headaches and use of over the counter migraine medications to treat such disorder.  

The Board is aware that the October 2007 VA examiner opined that the Veteran's migraine headaches are less likely than not related to his military service.  However, the Board finds that opinion to be less persuasive than the Veteran's competent and credible lay statements regarding continuity.  Specifically, the October 2007 opinion did not address pertinent clinical evidence, including the in-service treatment for headaches or the March 2005 medical record indicating self-treatment for headaches.  Nor did the opinion address the Veteran's competent lay testimony regarding a continuity of headaches since service.  See Dalton v. Nicholson, 21 Vet. App. 23  (2007).  Furthermore, the Board finds that the opinion was not supported by adequate, or indeed any rationale, which reduces its probative value.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

As described above, service treatment records place the onset of the Veteran's migraine headaches during his time in military service, and the Veteran has provided competent and credible evidence that he still suffers from those headaches and has ever since his military service.  Therefore, the criteria for service connection have been met and the Veteran's claim is granted.

Bilateral Arm Disorder

The Veteran asserts that he suffers from disorders of the right and left arm that are related to his active service.  Specifically, the Veteran asserts that he has had chronic bilateral shoulder pain since service, which he attributes to carrying tool boxes in service, pulling himself onto aircraft, and running while wearing a carry vest.  The Board notes that the Veteran has also reported symptoms related to his bilateral wrists and hands.  However, those separate claims for service connection are currently being developed by the RO for adjudication.  Therefore, the Board will not address any wrist or hand disorder in this decision.  

At the outset, the Board acknowledges that lay evidence may suffice to establish the manifestations of a chronic condition during service, or within a presumptive period; or continuity of symptomatology.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, in this case, the evidence does not establish any current disability of the bilateral arms that began during or was otherwise caused by the Veteran's military service.

Service treatment records are negative for complaints or clinical findings related to the left shoulder or bilateral arms.  Service treatment records do confirm that the Veteran was seen in July 1997 for right shoulder pain that began following a physical training test and progressed throughout the day.  At that time, it was noted that the Veteran did not have a history of injury or trauma to the shoulder or back.  A muscle strain of the right rhomboids was diagnosed and the Veteran was prescribed Motrin.  Thereafter, service treatment records are negative for complaints or clinical findings related to the right shoulder or the bilateral arms.  During separation examination in October 1998, the Veteran specifically denied shoulder complaints, and clinical evaluation of the upper extremities at that time was normal.  Although the Veteran did report a history of broken bones to include his bilateral forearms, service treatment records do not show that the Veteran sustained breaks to either of his forearms in service.  

Regarding the Veteran's right shoulder disorder, as noted above, service connection requires more than just treatment in service.  Rather, the evidence must show the presence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In this case, post-service treatment records do not show the presence of a current right shoulder disorder.  Although VA medical records dated in April 2007, September 2007, and July 2008 note complaints of shoulder pain and a single diagnosis of chronic arthralgia (joint pain) in both shoulders since 1996, available post-service VA and private medical records are negative for clinical findings relating to a right shoulder disorder.  Significantly, VA examination in October 2007 revealed full range of motion of the right shoulder and x-rays of the right shoulder revealed no abnormalities, and no right shoulder disorder was diagnosed.  

Similarly, neither service treatment records nor post-service medical records show the presence of a bilateral arm disorder.  The Board acknowledges that a March 2005 military hospital treatment record notes a diagnosis of unspecified muscle soreness and July 2006 correspondence from the Veteran's treating physician indicates a complaint of radiating arm pain.  However, those records do not associate the Veteran's complaints of pain or soreness with any underlying disorder of the arms. 

While the Veteran has reported pain in his right shoulder and his bilateral arms, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

There is no evidence in the Veteran's claims file to show that he has a current right shoulder disability or a bilateral arm disability; and, in the absence of proof of a present disability, there can be no valid claim.  Brammer, supra; McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).

Regarding the Veteran's claimed disorder of the left shoulder, the Board acknowledges that post-service medical records do show evidence of current symptoms and a diagnosis.  Specifically, VA medical records dated from April 2007 to February 2010 show intermittent complaints of chronic shoulder pain, and the October 2007 VA examiner diagnosed arthritis of the left shoulder based on x-ray evidence.  Significantly, however, neither the October 2007 VA examiner nor any other provider has opined that the Veteran's left shoulder arthritis is related to his active service.  Moreover, the July 2010 VA examiner opined that the Veteran's left shoulder disorder is less likely as not related to service, as the Veteran did not report a specific injury in service.  As that July 2010 opinion was based on a review of the Veteran's claims file, an examination of the Veteran, and was supported by some degree of rationale, it is afforded more probative value.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The Board also finds it significant that there is no contrary opinion of record.

The Board recognizes the Veteran's contentions that his left shoulder disorder is the result of physical strain in service.  However, as a layperson, the Veteran is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced or observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the Veteran can testify to that which he is competent to observe, such as pain, but he is not competent to provide a medical diagnosis for any left shoulder disorder or relate any left shoulder disorder medically to his service as such are medically complex questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).  Thus, the Veteran's lay assertions are not competent or sufficient to provide a nexus opinion to his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board has also considered the Veteran's lay testimony regarding a continuity of left shoulder symptoms since service, and self-treatment for those symptoms since service.  The Board acknowledges that the Veteran is competent to provide such evidence.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also acknowledges that a lack of corroboration does not, by itself, render lay evidence not credible.  See Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006). 

However, the Board must determine, as a question of fact, the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a Veteran, and provide the reasons for its rejection of any such evidence. See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

The Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  The Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record.  Under the correct interpretation of the relevant statutory and regulatory provisions, however, the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, supra.

The Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  See also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (finding that the weight and credibility of evidence "is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  Additionally, having an interest in the outcome of a proceeding "may affect the credibility of testimony." Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case, the Board accords less probative weight to the Veteran's statements regarding the onset of left shoulder symptoms in service and a continuity of symptoms thereafter.  There is no doubt that the Veteran is competent to relate the onset of symptoms as he remembers it.  Thus, his competency is not at issue with regard to recounting these details.  Rather, it is the credibility of his assertions which the Board finds is lacking.  As stated, service treatment records are silent for any complaints or clinical findings related to the left shoulder.  Significantly, however, the Veteran was seen a number of times in service for various other problems, including a right shoulder strain, but made no mention of any left shoulder problems.  Moreover, the Veteran specifically denied shoulder complaints during his separation examination, and clinical evaluation of the upper extremities was normal at that time.  A recounting of an event which is closer to the time that event occurred is naturally less likely to be diluted by the shortcomings of human memory.  Thus, the contemporaneousness of the negative service treatment records is significant.  

The Board also finds it significant that following service, the Veteran did not seek treatment for left shoulder symptoms until April 2007.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  In this regard, while the Veteran claims self-treatment and an inability to seek medical care due to financial reasons post-service, the claims file contains medical records dated from October 2004 to April 2005, which show that, while working abroad as a contractor with the military, the Veteran sought treatment for problems related to his hand, finger, and muscles generally, but did not seek treatment for any left shoulder problems.  Similarly, in July 2006, the Veteran sought private treatment for foot problems but did not mention any left shoulder problems.  The Board also finds it significant that the first post-service evidence of medical treatment related to a left shoulder disorder occurred after the Veteran filed a claim for service connection for the same.  The Board finds that the foregoing facts undermine the credibility of the Veteran's assertions regarding a continuity of left shoulder symptomatology.  

In sum, the evidence does not show the presence of any current disorder of the bilateral arms aside from left shoulder arthritis, and a VA examiner has concluded that it is less likely than not that the Veteran's left shoulder arthritis was caused by or a result of his military service.  The Veteran has not refuted this opinion with any medical opinion of record; and, while lay evidence may in some instances be sufficient to establish service connection, in this case, given the delay between separation and the first report of left shoulder pain, combined with the lack of any in-service complaints or clinical findings related to a left shoulder disorder, and the negative medical opinion, the Board concludes that the Veterans assertions are not sufficiently probative to support a grant of service connection for left shoulder arthritis on their own.  The evidence also does not show that the Veteran's left shoulder arthritis was diagnosed within one year of separation from service.  Therefore, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309.

Therefore, as the evidence of record weighs against the conclusion that the Veteran's left shoulder arthritis either began during or was otherwise caused by the Veteran's military service, the criteria for service connection have not been met.  Furthermore, as there is no evidence in the Veteran's claims file to show that he has a current right shoulder disorder or disorder of the bilateral arms, there can be no valid claim.  Brammer, supra.  Accordingly, the Veteran's claim for service connection for disorder of bilateral arms is denied.

Skin

The Veteran asserts that he suffers from a current skin disorder that is related to his military service.  Specifically, he reports that he developed a lesion on his inner right thigh in service and had it lanced while he was in Bosnia.  He reported that, subsequently, the lesion returned.  In a written statement dated in March 2010, the Veteran asserted that the skin disorder also involved growths on his arms and legs.

Service treatment records are negative for complaints or clinical findings relating to a skin disorder, other than isolated treatment in June 1994 treatment for an ingrown hair on the Veteran's scrotum.  In February 1997, the Veteran was seen for a nodule on the right shoulder blade that shifted positions and disappeared upon manipulative stroking of the area.  However, it appears that the nodule was underneath the skin, and the examiner made no diagnosis related to any skin disorder.  During separation examination in October 1998, the Veteran denied a history of skin disease and clinical evaluation of the skin was normal. 

The first post-service medical evidence relating to skin problems is an April 2007 VA treatment record, which documents the Veteran's complaint of a small growth on the left thigh that began in the military, where it was excised and drained, and never goes away.  Physical examination revealed a .5 centimeter growth that looked like a wart.  Since it bothered the Veteran, he was referred to the procedure clinic.  Thereafter, in September 2007, he was seen for a penile wart diagnosed as penile condyloma, which was treated with liquid nitrogen.

During VA examination in October 2007, the Veteran reported a lesion on the inner side of his right thigh that was lanced while in Bosnia, but subsequently returned.  He reported that he had the lesion frozen in June 2007.  On physical examination, the examiner noted a dime-sized lesion on the inner side of the right thigh that was slightly darkish in color as compared to the rest of the skin.  The lesion was noted to be slightly raised and firm.  There were no associated skin symptoms or systemic symptoms.  The examiner diagnosed seborrheic keratosis.  The examiner opined that the Veteran's seborrheic keratosis is less likely as not caused by or a result of the Veteran's military service.  The examiner noted that although the Veteran reported that he had the lesion in service, it had resolved with no functional residuals.

Thereafter, a July 2008 VA medical shows treatment for a penile wart and lesions on the Veteran's left arm diagnosed as seborrheic keratosis.  In February 2009, the Veteran was seen again for a penile wart (condylomata), seborrheic keratosis with lesions noted on the lower forearm and left shoulder, and a lesion on the left lateral hand noted to be verucca in nature.  VA medical records also show treatment for an abscess or cellulitis in August 2009.  Significantly, no VA provider indicated that any of the foregoing disabilities are related to the Veteran's military service.  

The Board acknowledges that the Veteran told the April 2007 VA physician and the October 2007 VA examiner that the lesion first manifested in service and he was treated at that time, and his account was included in the physicians' notes.  Those transcribed statements from the Veteran, however, are tantamount to information recorded by a medical examiner, unenhanced by additional medical comment by that examiner.  Therefore, the April 2007 VA treatment note and the October 2007 VA examination report do not constitute competent medical evidence regarding etiology of the Veteran's skin disorder.  Bare transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  Howell v. Nicholson, 19 Vet. App. 535 (2006); LeShore v. Brown, 8 Vet. App. 406 (1995).  

Moreover, the Board points out that while the Veteran reported to the April 2007 VA physician that a lesion on his left thigh first manifested in service, he subsequently reported to the October 2007 VA examiner that it was a lesion on his right thigh that first manifested in service.  The Board finds that the Veteran's contradictory statements regarding the specific lesion that first manifested in service undermines the credibility of his lay statements regarding in-service incurrence and continuity.

In the instant case, despite a currently diagnosed skin disorder, there is no contemporaneous evidence of record reflecting any skin disorder during service, or for several years after service, which weighs heavily against the claim.  Maxson, supra.  While the Veteran may sincerely believe that his skin condition is related to his active military service, he does not possess the medical expertise required to express an opinion as to the etiology of this condition.  Bostain, supra; Routen, supra.  Given the Veteran's contradictory statements regarding onset, the lack of medical evidence of a skin disorder for several years after service, and the absence of a medical opinion linking this disorder to service, the weight of the evidence is against the claim.  Moreover, the Veteran has not alleged, nor does the record show, a continuity of skin symptomatology.  Service connection for a skin disorder is not warranted, and the appeal is denied.


ORDER

Service connection for migraine headaches is granted.

Service connection for a right arm disorder is denied.

Service connection for a left arm disorder is denied.

Service connection for a skin disorder is denied.


REMAND

Regarding the remaining issues on appeal, the Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran asserts that he suffers from a psychiatric disorder, a back disorder, a bilateral knee disorder, and a sinus disorder as a result of his active service.  

Regarding the Veteran's claim for service connection for a psychiatric disorder, his July 1992 enlistment examination is negative for any complaints or clinical findings of a psychiatric problems.  Subsequent service treatment records reveal that in November 1996, the Veteran sought treatment for symptoms of fatigue, loss of concentration, and difficulty with sleep.  It was noted that he underwent a consultation for depression in Hungary, but did not receive follow up treatment.  An assessment was made of multiple problems consistent with adjustment reaction.  The next month, the Veteran was started on an anti-depressant and medication for sleep.  Thereafter, service treatment records dated from January 1997 to September 1998 show intermittent mental health treatment for symptoms of sadness, irritability, fatigue, and depressed mood.  During separation examination in October 1998, the Veteran reported a history of frequent trouble sleeping and depression or excessive worry, it was noted that he was receiving medical treatment for the same.  However, psychiatric examination at that time was noted to be normal.

Post-service VA medical records dated from April 2007 to February 2010 show ongoing psychiatric treatment and reflect various diagnoses, to include depression and insomnia, adjustment disorder, history of depression, mood disorder not otherwise specified, rule out PTSD, and PTSD.  Significantly, however, no provider has opined that the Veteran's variously diagnosed psychiatric disabilities are related to his military service or to any incident therein.

Nevertheless, the Board recognizes that the Veteran, as a lay person, is competent to allege that he has suffered from psychiatric symptoms since service.  Layno, supra; 38 C.F.R. § 3.159 (a)(2).  Moreover, his assertions in this regard, in tandem with the evidence of mental health treatment during service and the current evidence of diagnosed psychiatric disabilities, are sufficient to trigger VA's duty to provide an examination with respect to his claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is warranted when the evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).  As no such examination has yet been conducted, one should be scheduled on remand.  38 C.F.R. § 3.159(c)(4) (2010).

Furthermore, it appears that there are outstanding service treatment records and VA medical records pertinent to the Veteran's claim for service connection for a psychiatric disorder.  Specifically, the Veteran's service treatment records reference a private file related to mental health treatment in service, as well as treatment for depression in Bosnia, for which there is no associated record.  Although the available service treatment records do contain a number of mental health treatment notes, it does not appear that efforts were made to verify whether further records exist relating to mental health treatment in service, including a private file related to mental health.  Additionally, May 2011 correspondence from the Veteran's service representative notes that the Veteran is continuing to receive VA psychiatric treatment at the VA North Clinic in Las Vegas, Nevada.  In view of the foregoing, the Board finds that, on remand, the RO/AMC should attempt to obtain these outstanding service medical records and VA records.  38 C.F.R. § 3.159(c)(2) (2010).  

The Board also notes that the Veteran has reported receiving post-service private mental health treatment from 1999 to 2001, and that previous attempts by the RO to obtain those records were unsuccessful, as the private provider refused to release the records without a witnessed authorization.  As this matter is being remanded for further development on other grounds, the Board finds that further attempts to obtain those records should be made on remand, as they are pertinent to the Veteran's claim.  The Veteran should be provided the opportunity to submit a witnessed authorization for the release of those private records, or to obtain and submit the records himself.

Pertaining to the Veteran's claims for service connection for a back disorder, bilateral knee disorder, and sinus disorder, the Board finds that further remand is necessary for an adequate examination. 

In this regard, the Veteran's July 1992 enlistment examination is negative for any complaints or clinical findings of back problems, knee problems, or sinus problems.  Subsequent service treatment records show that the Veteran received treatment for each of the foregoing conditions in service.  Specifically, he was seen for back pain in March 1997, December 1997, August 1998, and September 1998.  Diagnoses included pulled muscle, muscle strain, lumbago, dysfunction at L5-S1, and low back spasms.  In September 1998, the Veteran was given a temporary profile for low back pain.  The Veteran was seen for bilateral knee pain in February 1993 and March 1993, and he was put on temporary profile in February 1993 for bilateral foot and knee pain.  Finally, service treatment records show ongoing complaints of sinus congestion throughout service and a diagnosis of sinusitis in May 1994.  

During his separation examination in October 1998, the Veteran reported a history of sinusitis every fall and winter for the past 10 years; recurrent back pain for which he was receiving physical therapy; and knee problems, described as pain and "quitting" in the right knee.  However, clinical evaluation of the head, sinuses, lower extremities, and spine at that time were normal, other than a notation of bilateral shin splints for which the Veteran had a permanent profile.

Post-service private medical records also show at least some degree of treatment related to the foregoing disorders.  In October 2004, the Veteran was seen for low back pain after moving a tool box from the floor to a table.  In December 2004, the Veteran was seen for sinus congestion with nasal discharge and low back pain.  An assessment was made of congestion/sinusitis and low back syndrome, and antibiotics and a non-steroidal anti-inflammatory medication were prescribed.  In March 2005, it was noted that the Veteran had surgery history involving the right knee and lumbar spine.  Correspondence dated in July 2006 from a private chiropractor notes treatment of the Veteran since 2000 for low back pain and spasms.  The chiropractor noted that radiographic studies showed disc degeneration and arthritic changes in the cervical, thoracic, and lumbosacral regions.  It was also noted that the Veteran had a history of a herniated disc that was treated with the use of Chymopapain injections in 1984.  Also in July 2006, a past history of knee surgery was noted during podiatry treatment.

VA medical records dated from April 2007 to February 2010 also document treatment for the Veteran's various claimed disorders.  In April 2007, the Veteran complained of chronic low back pain since 1996, and in September 2007 the Veteran reported a low back ache, noting a history of strain in the military.  He reported treatment involving physical therapy, NSAIDs, and a chiropractor.  It was also noted that the Veteran had a back injection of Chymopapain in 1984, which helped.  Also in September 2007, the Veteran reported experiencing knee swelling with running while in the military.  In November 2007, he sought treatment for facial pain and fullness in his ears, and a history of recurrent sinusitis was noted.  Acute sinusitis was diagnosed and antibiotics were prescribed.  The examiner also noted that the Veteran likely suffered from allergic rhinitis that was complicating the picture.  Thereafter, in July 2008, the Veteran complained of knee pain, and in July 2009, he complained of chronic low back pain since he fell off of a train while in the military.

The Veteran was afforded a VA examination in October 2007 during which he reported a history of back pain since 1996, bilateral knee pain since 1992, and sinus problems since 1994.  Radiological testing revealed minimal L4 degenerative disc disease of the back and symmetric bilateral minimal arthritic changes of the knees.  Following examination of the Veteran and a review of the claims file, the examiner diagnosed lumbago and degenerative disc disease at L4, history of sinusitis, and arthralgias of the knees.  The examiner then opined that the Veteran's back condition, bilateral knee condition, and sinus condition were less likely as not caused by or a result of his military service.

However, the Board finds that the October 2007 VA examination is inadequate for rating purposes.  Specifically, the examiner failed to address pertinent clinical evidence of record, including evidence of complaints and treatment for back problems, knee problems, and sinus problems in service, as well as post-service evidence showing complaints and treatment related to those conditions.  Moreover, the examiner did not address the Veteran's statements regarding a continuity of symptomatology or provide any rationale for the given opinions.  See Dalton v. Nicholson, 21 Vet. App. 23  (2007); Sklar v. Brown, 5 Vet. App. 140 (1993).  The Board also finds that some of the examiner's conclusions and findings related to the pertinent disabilities were contradicted by other evidence of record.  For example, the examiner diagnosed knee arthralgias despite objective x-ray evidence of arthritic changes in the knee.  The examiner also stated that the Veteran had not received treatment for his sinus disorder since service despite objective evidence of antibiotic treatment for congestion and sinusitis in December 2004.

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, as no examiner has yet provided an adequate opinion regarding the etiology of the Veteran's back disorder, bilateral knee disorder, and sinus disorder, the Board finds that remand is necessary for a new examination in order to fairly assess the merits of the Veteran's claims.  38 C.F.R. § 3.159(c)(4) (2010).

Additionally, there appear to be outstanding private medical records pertinent to the Veteran's claims.  In July 2006 correspondence, a private chiropractor indicated treatment of the Veteran for his back since June 2000.  However, no private records from that chiropractor have been associated with the claims file.  The Board also observes that the July 2006 correspondence and a September 2007 VA treatment reference injections for a back disorder in 1984, prior to the Veteran's service.  Therefore, efforts should be made to obtain records from any private provider that treated the Veteran for any back disorder prior to service.  Finally, the Board observes that available medical records reference a history of knee surgery for which there are no associated records.  As the Veteran has put the VA on notice that private records exist pertaining to his back and knee disorders, those records should be obtained on remand.   

Finally, the Board finds that efforts should be made to ensure that all pertinent VA medical records have been associated with the Veteran's claims file.  In this regard, the Veteran has received treatment from at least three different VA facilities, and available records reference VA treatment for which records have not been associated with the claims file.  The Veteran has also reported further treated at a VA medical center since February 2010, the date of the most recent VA treatment record.  Because it appears that there may be outstanding VA medical records that may contain information pertinent to the Veteran's claims, the Board finds that efforts to obtain those records should be made on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all treatment records from the VA Medical Centers in Tampa, Florida, and Battle Creek, Michigan, and the VA Southern Nevada Healthcare System, dated since April 2007.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  With any necessary assistance from the Veteran, an attempt should be made to obtain copies of any available records of the Veteran's back treatment by J. M. Everingham, D.C., and Bloomington Chiropractic Center dated from June 2000; copies of any available records showing treatment of the Veteran by K. Tornquist, M.S., R.N., dated from 1999 to 2001; copies of any available records from any private provider identified by the Veteran showing treatment for a back disorder prior to service, to include since 1984; and, copies of any available records from any private provider identified by the Veteran showing treatment for a bilateral knee disorder, to include any right knee surgery.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed psychiatric disorder.  The examiner should be provided with the Veteran's claims file and any opinion offered should be supported by a full rationale.  The examiner should diagnose any current psychiatric disorder.  The examiner should determine whether the Veteran currently, or for any distinct period since January 2006, meets the DSM-IV criteria for a diagnosis of PTSD. In making this determination, the examiner should address the diagnoses of PTSD that are included in the Veteran's VA treatment records and should identify the specific stressor(s) on which such a diagnosis is based.  The examiner should then provide an opinion as to whether it is at least as likely as not that any diagnosed psychiatric disorder is the result of the Veteran's military service.  In doing so, the examiner should specifically address the service treatment records showing mental health treatment during service and the Veteran's reports of ongoing psychiatric symptoms.

4.  After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed back disorder and bilateral knee disorder.  The examiner should be provided with the Veteran's claims file and any opinion offered should be supported by a full rationale.  

The examiner should diagnose any current back and knee disabilities and then provide the following:

Provide an opinion as to whether there is clear and unmistakable evidence that any back disorder preexisted the Veteran's military service.  If clear and unmistakable evidence of a back disorder is found, provide an opinion as to whether there is clear and unmistakable evidence that any preexisting back disorder was not aggravated (i.e., increased in severity beyond the natural progress of the condition) during service.  If there is no clear and unmistakable evidence that any back disorder preexisted the Veteran's military service, provide an opinion as to whether it is at least as likely as not that any diagnosed back disorder is the result of the Veteran's military service.  In providing the foregoing opinions, the examiner should specifically address the notations of spinal injections for a herniated disc in 1984 prior to service; the Veteran's entrance examination, which was negative for complaints or clinical findings related to back problems; the service treatment records showing treatment for back problems; and the Veteran's reports of ongoing back symptoms.  The examiner should provide a rationale for any opinion offered.

Provide an opinion as to whether it is at least as likely as not that any diagnosed knee disorder is the result of the Veteran's time on active duty.  In doing so, the examiner should specifically address the service treatment records showing complaints of bilateral knee pain during service and the Veteran's reports of ongoing knee symptoms.  The examiner should provide a rationale for any opinion offered.

5.  After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed sinus disorder.  The examiner should be provided with the Veteran's claims file and any opinion offered should be supported by a full rationale.  The examiner should diagnose any current sinus disorder, and then provide an opinion as to whether it is at least as likely as not that any diagnosed sinus disorder is the result of the Veteran's time on active duty.  In doing so, the examiner should specifically address the service treatment records showing treatment for sinus congestion in service, the evidence of treatment for sinusitis in December 2004, and the Veteran's reports of ongoing sinus symptoms.  The examiner should provide a rationale for any opinion offered.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


